Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to the preliminary amendment filed on 12/20/2019.  Claims 1 -25 are canceled and new claims 26-45 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 26-45 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 9,571,437.
Regarding claims 26-45, claims 1-18, 4 and 5 of U.S. Patent No. 9,571,437 contain every element of claims 26-45 of the instant application and as such anticipate claims 26-45 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.
Conclusion
Claims 26-45 are rejected.
5.          Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936.
The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner for patents

P O Box 1450

Alexandria, VA 22313-1450

/KHANH Q DINH/Primary Examiner, Art Unit 2458